


Exhibit 10.4

 

February 3, 2009

 

Dear Bruce,

 

On behalf of the Board of Directors of Quixote Corporation, it is with pleasure
that I confirm to you the details of your employment as President and Chief
Executive Officer of Quixote Corporation effective January 1, 2009.  These
details as approved by the Compensation Committee are as follows:

 

·                  Your base pay will be increased to $285,000 per year payable
semi monthly.  Your base pay will be reviewed by the Compensation Committee at
the August 2009 board meeting and adjusted as appropriate.

 

·                  A 20,000 share five-year stock option will be recommended to
the Compensation Committee for its approval at the February 2009 meeting.  You
will be eligible for future stock options and/or stock grants as determined by
the Compensation Committee, typically in the August time frame of each year.

 

·                  A bonus plan will be developed, and you are guaranteed a
minimum $50,000 bonus for FY 2009 to be paid in August of 2009.

 

·                  The relocation package for you and your family to move from
Raleigh, NC to Chicago is intended to cover all typical costs to you and your
family due to the move and will include a housing differential for up to two
years in an amount to be mutually determined once more data is gathered.

 

·                  Your current car plan will continue, but we will most likely
phase out this perquisite as we did for the other corporate officers.

 

·                  By February 3, 2009, you will be provided with a Change of
Control Agreement, equivalent to the other corporate officers’ agreements.

 

·                  By February 3, 2009 your current Severance and
Non-Competition Agreement with Quixote Transportation Technologies, Inc. (Inform
Segment) will be replaced with our standard corporate Severance and
Non-Competition Agreement.

 

--------------------------------------------------------------------------------


 

Bruce, I look forward to working with you in this new challenge in your career
and wish to echo the best wishes from the Board for every success.

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Leslie J. Jezuit

 

 

 

 

 

Leslie J. Jezuit

 

 

 

 

 

 

LJJ/cmc

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

/s/ Bruce Reimer

 

 

Bruce Reimer

 

 

 

--------------------------------------------------------------------------------
